Citation Nr: 1631593	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-09 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for multilevel degenerative disc disease (DDD) status post laminectomy L2 L4.

2.  Entitlement to service connection for left leg and bilateral foot radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent disabling for residuals of a cervical spine strain.

4.  Entitlement to an initial rating in excess of 20 percent disabling for residuals of a lumbar spine strain.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service connected disabilities.





REPRESENTATION

Appellant represented by:	Attorney James G. Fausone


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for cervical strain and lumbar strain and assigned 10 percent ratings each for these disorders.  The rating also is noted to have continued to classify multilevel degenerative disc disease (DDD) status post laminectomy L2 L4 and radiculopathy of the left leg and bilateral feet as non-service connected; the Veteran has appealed this classification.  

The Board notes that there is an April 1975 rating decision that previously denied service connection for a general back disorder with symptoms that included those of lumbar strain.  The Board finds that the claim denied by this prior denial has been reopened and granted by the May 2012 rating that granted service connection for the lumbar strain.  Thus the Board shall adjudicate the service connection claims for the multilevel DDD and the radiculopathy on a DeNovo basis.  

In a December 2015 rating the RO granted a staged increased rating to 20 percent for the lumbar spine disorder effective from initial entitlement.  The 10 percent rating remained in effect for the cervical spine disorder.  The Board has characterized this issue to reflect the increased initial rating for the lumbar spine disorder.  This decision also granted service connection for a psychiatric disorder, thereby removing this issue from appellate consideration.

The Board notes that the Veteran has submitted a formal TDIU claim in July 2016 that has alleged his lumbar and cervical spine disorder has resulted in unemployability.  The Court held in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board as part and parcel of the increased rating claims. 

An issue of entitlement to service connection for radiculopathy of the bilateral upper extremities has been raised by the record in an April 16, 2013 statement titled "NOD and DRO Election" submitted by his representing attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  However the Board also notes that development to be undertaken in addressing the increased rating claim for the cervical spine disorder will encompass this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran who is service connected for lumbar strain and cervical strain, but not for any intervertebral disc syndrome or for radicular manifestations, contends that he is entitled to higher ratings for the strains, and that the intervertebral disc syndrome to include DDD of status post laminectomy L2 L4 and associated radiculopathies, should be part and parcel of his service connected disabilities.  

The Board finds that development of this matter thus far undertaken remains inadequate.  Although the Veteran underwent multiple VA examinations to address the nature and severity of his lumbar spine disorder(s), all have failed to adequately the issues or failed to consider important evidence of record.  The Board does note that there is one favorable leaning opinion in the form of a January 2012 letter from the Veteran's primary care that appears to suggest that the Veteran's intervertebral disc disease and subsequent spinal stenosis could have been caused by or contributed to by his work as a dental technician in the service.  However this opinion does not contain a rationale and is equivocal at best.

The Board notes that the service treatment records included evidence of prior back problems noted on entry in March 1966 with the report of medical history noting recurrent back pain and the physician's notes describing back pain and muscle that resulted in 2 hospitalizations and was described as mainly a problem of tension.  See 29 pg STRS dated 2/17/12 at p 10-11.  A history of a motor vehicle accident a year earlier was noted in a March 1967 note that included whiplash injury and back injury prior to service, with current complaints of low back pain and an episodes of paresthesia in the left leg noted.  See 10 pg STRS dated 2/17/12 at pg 1.  He was repeatedly treated in service for low back complaints including a low back strain diagnosed in April 1967 after he was seen for low back pain while working with patients as a dental technician.  See 4 pg STRS dated 2/17/12 at pg. 1.  The service treatment records are also noted to have included a record in August 1967 with X-ray findings of some abnormalities deemed to be congenital; occult spina bifida, asymmetrical facies L5-S and what looked like a pars interarticular defect of L5 on one side.  See 29 pg dated 2/17/12 at p 1.  

The Board notes that a May 2012 VA examination conducted by a physician's assistant determined that it was as likely as not that a pre-existing lumbar sprain was aggravated by service.  This examination formed the basis for a grant of service connection for the disorder of lumbar strain, but also found that the disorders of DDD L2 -L4 and associated radicular symptoms to be nonservice connected.  

Subsequently the RO attempted to better clarify matters and obtained addendum opinions by a different examiner, Dr. B a clinical neurologist, who provided negative opinions in December 2012 and in January 2013 stating that the opinion from the May 2012 that found a lumbar strain to have been aggravated by service was clearly and unmistakably erroneous, and further that there was no lumbar spine disorder, including DDD that was related to, caused by or aggravated by service.  However the rationale in these opinions, stating that there is no documented evidence of injury to the back or neck, is not shown to be adequate in light of the STRs noting back problems after working in service.  Dr. B's final opinion following a March 2013 VA examination is further shown to be inadequate as a statement made in support of the unfavorable opinion was that there was no evidence of record that the Veteran strained his neck on active duty.  This is directly refuted by the STR showing a diagnosis of low back strain in service after working as a dental technician in April 1967.  

Finally a VA examination dated in August 2015 again failed to provide adequate rationale for the determination that DDD and associated radiculopathy symptoms were not caused or aggravated by service, nor otherwise part of the service connected lumbar strain.  The examiner simply stated that the preponderance of scientific medical information does not support the contention that DDD may be caused by or aggravated by lumbar strain without providing medical sources for such information.  The examiner also provided a somewhat contradictory explanation stating that while lumbar soft tissue and lumbar discs are anatomically closely associated, they are not physiologically pathologically or mechanically associated. 

Finally the Board notes that none of the examiners thus far have addressed the X-ray findings suggestive of congenital spinal manifestations shown in service, and whether superimposed injury (to include the service connected lumbar strain) worsened these congenital manifestations.  

In regards to the increased rating claim, the Board notes that the August 2015 VA examinations addressing the severity of the lumbar and cervical strains are inadequate as the ranges of motion measured did not include discussion of active and passive motion, nor was it mentioned at what degree of motion that pain was noted at (although pain on motion was noted on these examinations).  Thus these examinations are inadequate.  See Correia v. McDonald No. 13-3238, 2016 WL 3591858 (Vet App July 5, 2016) (requiring VA examination include joint testing for pain on active and passive motions, in weight bearing and non-weight bearing and if applicable opposite measurements of the opposite undamaged joint).  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed lumbar DDD disorder and any associated radiculopathy.  Under these circumstances and in light of the previous examinations shown to have been inadequate, additional examination from a qualified examiner with a specialty in orthopedics is needed to fully and fairly evaluate the Veteran's claim of service connection for a lumbar DDD and radiculopathy affecting the left leg and bilateral feet.  The examination should also address the current severity and manifestations of the service connected disabilities of the lumbar spine and the cervical spine.  38 U.S.C.A. § 5103A (West 2014).  

The claim for TDIU is intertwined with these matters and is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a specialist in orthopedic disorders who has not previously examined the Veteran to determine the etiology of his lumbar spine disability (including DDD status post laminectomy L2 L4 and radiculopathy of the left leg and/or bilateral feet and any other back disorder besides his already service-connected lumbar strain); and to determine the current severity of his service connected lumbar strain and cervical strain.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  The examiner is to identify all lumbar spine disabilities. Thereafter, the examiner should provide an opinion for the following:

a. State whether any diagnosed lumbar spine disability separate from his service-connected lumbar strain is a congenital defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990). 

b. For any diagnosed lumbar spine disability separate from his service-connected lumbar strain that is a congenital defect is it at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability? 

c. If any lumbar spine disability separate from his service-connected lumbar strain is not a congenital disease, then state whether it is clear and unmistakable that the condition preexisted the Veteran's military service.

d.  If so, is it clear and unmistakable that the preexisting lumbar spine disease separate from his service connected lumbar strain WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.  If aggravation is found, please identify the baseline level of disability prior to such aggravation.


e.  For any lumbar spine disability separate from his service connected lumbar strain that is not a congenital defect or disease or otherwise not pre-existing service, is it at least as likely as not (50 percent probability or more) that the lumber spine disability had its onset during Veteran's period of active military service or is otherwise related to such service?

f.  If (a) through (e) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed any lumbar spine disability separate from his service connected lumbar strain has been caused or aggravated (permanently worsened beyond its natural progression) his service connected lumbar strain?  If aggravation is found, please identify the baseline level of disability prior to such aggravation.

g.  In addition please evaluate the severity of the Veteran's service-connected lumbar spine and cervical spine disabilities in accordance with the appropriate criteria for rating such disabilities.  The examination of the lumbar spine and cervical should include range of motion studies in degrees (including active, passive and degrees at which pain begins).  The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner is advised that the Veteran is competent to report limitations during flare-ups. The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months due to any service-connected IVDS.  The examiner should also describe any and all neurologic manifestations of the service-connected disabilities affecting the cervical spine and lumbar spine. 

h.  The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine and cervical spine disabilities on his ability to work, to include how they affect his functioning. The examiner should describe the types of limitations he would experience as a result of his lumbar and cervical spine disabilities.  

The examiner must provide reasons for the opinions. If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner must discuss the service treatment records pertaining to his lumbar spine, to include the records showing X-ray evidence of possible congenital abnormalities as well as the lumbar strain treated in service while working as a dental tech as well as his current status of being service connected for lumbar strain in addressing the service connected claims for DDD and radiculopathy.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




